On Rehearing.
PER CURIAM.
This ease was removed into the court below under section 33 of the Judicial Code as amended, 28 USCA § 76, on the ground that the defendant receivers had been appointed by a court of the United States and were officers of that court. No other ground of federal jurisdiction is alleged. Under the recent decision of the Supreme Court in Gay v. *126Ruff (U. S.) 54 S. Ct. 608, 78 L. Ed. -, it appears that the ease was improperly removed and that the court below was without jurisdiction. The former judgment of this court, remanding the ease to the court below for a new trial, will accordingly be set aside, and the ease will be remanded to the court below with direction to set aside the judgment and remand the case to the superior court of Wake county, N. C.
Reversed and remanded.